                                                                                               NEW JERSEY:
                                                                                               65 East Route 4, Suite 201
                                                                                               River Edge, NJ 07661

                                                                                               P (973) 221-8200
                                                                                               F (973) 221-8201
                                                                                               silvermintz.r@wssllp.com


                                                                             USDC SDNY
                                             March 5, 2020                   DOCUMENT
VIA ECF                                                                      ELECTRONICALLY FILED
Honorable Lorna G. Schofield                                                 DOC #:
United States District Judge                                                 DATE FILED: 3/6/2020
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
212-805-0288


Re:             Matter:                  Bishop v. Experience The Ride NY, LLC
                Docket No.:              20-cv-00407 (LGS)(KHP)
                Our File No.:            7461-25682           ____________________________

Dear Judge Schofield:

         Our office represents The Ride, LLC i/n/h/a Experience The Ride NY, LLC (“The Ride”)
in connection with the above-referenced matter. We write to request an adjournment of the initial
conference from March 12, 2020 to April 20, 2020 or April 21, 2020 as the parties are currently
engaged in ongoing settlement discussions. This is The Ride’s first request for an adjournment of
the initial conference. Plaintiff consents to The Ride’s request for an adjournment.

        Your Honor’s consideration of this request is greatly appreciated.

                                                                            Application GRANTED in part and DENIED
                                        Respectfully submitted,             in part.

                                         /s/ Robyn Silvermintz              The initial conference set for March 12,
                                                                            2020, at 10:30 A.M. is adjourned to April
                                           Robyn Silvermintz                16, 2020, at 10:40 A.M. Pre-conference
                                                                            materials are due on April 12, 2020.
cc: Justin A. Zeller (via ECF)
    Jeffry M. Gottlieb (via ECF)                                            Dated: March 6, 2020
                                                                                   New York, New York




                                            www.WSSLLP.com
NEW YORK | NEW JERSEY | CONNECTICUT | MASSACHUSETTS | PENNSYLVANIA | FLORIDA | TEXAS | CALIFORNIA | COLORADO
